Citation Nr: 0825150	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-34 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residual of post-operative left hydronephrosis, solitary 
kidney (kidney condition). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
disability rating in excess of 30 percent for a kidney 
condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The notice requirements of the relevant law require VA to 
notify the veteran of what information or evidence is 
necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claims.  38 U.S.C.A. § 5103 (West 2002); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

For a claim for increased compensation, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with notice letters in July 2004, September 2004, and 
November 2004.  These notice letters did not specifically 
notify the veteran that he should provide evidence of the 
effect that worsening disabilities had on his employment and 
daily life (such as a specific measure or test).  The letter 
also did not notify the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the of the 
symptoms of the condition for which the disability 
compensation is being sought, including their severity and 
duration, and their impact on employment and daily life.  
Thus, on remand the RO should provide corrective notice.  

Additionally, in a letter dated in April 2007, the RO 
requested from the veteran information regarding his 
residency in order to schedule a new VA examination at an 
appropriate site.  This letter specifically noted that this 
information should be furnished within the next 12 months.  
The veteran provided his current address in Bonita Springs, 
Florida, to the RO in a letter dated in December 2007, within 
the 12-month period specified.  It appears, however, that a 
new VA examination was not scheduled for the veteran.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because the 
veteran was last afforded a VA examination in August 2004, a 
new examination is in order so that the current severity of 
the veteran's kidney condition may be evaluated.  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claim for an increased rating, he 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increased severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The veteran should also be afforded a 
copy of the applicable criteria needed 
for increased (higher) ratings under the 
applicable Diagnostic Codes for rating 
his kidney condition and specifically, 
the criteria for a rating higher than 30 
percent under the ratings for the 
genitourinary system, 38 C.F.R. §§ 
4.115a-b, DC 7509, and for renal 
dysfunction (2007).  Also advise the 
veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0 percent to 
as much as 100 percent (depending on the 
disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In addition, 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.
  
2.  Schedule the veteran for an 
examination to determine the current 
severity of his kidney condition.  Send 
all notifications to the veteran's 
current address, which appears to be in 
Bonita Springs, Florida, per the 
veteran's correspondence received in 
February 2008.  The claims file should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated tests should 
be conducted.  A complete rationale for 
any findings and opinions expressed 
should be included in the examination 
report.

The examiner should note all relevant 
pathology associated with the veteran's 
kidney condition.  In particular, the 
examiner should provide the degree to 
which the veteran experiences albuminuria 
and edema.  The examiner should also 
opine as to the decrease, if any, in 
kidney function from the date of the last 
VA examination in August 2004 to the 
present.

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the claim 
for an increased disability rating for a 
kidney condition, including consideration 
of all additional lay and medical 
evidence submitted by the veteran 
following the October 2006 statement of 
the case.  Provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




